Case 3:20-bk-03304-JAF Doc9 Filed 01/18/21 Pagei1of1

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

IN RE:
CASE NO: 20-03304-JAF
KINGMAN, GRANTLAND,

Debtor(s).

 

OBJECTION TO CLAIM OF EXEMPTIONS

The Trustee, ALEXANDER G. SMITH, objects to Debtor's Claim of Exemptions with respect to
the exemption for the 1974 Hinckley Monarch Sailing Vessel; Trustee also objects to bank deposits and
personal property and in support says that the value of the property exceeds the maximum allowed under
Florida law.

If the Court sustains the objection, Debtor may contact the Trustee to discuss purchasing the estate's
interest in the pertinent assets.

I HEREBY CERTIFY that a copy of the foregoing has been furnished by U.S. Mail to
GRANTLAND KINGMAN, 411 WALNUT ST., #16120, GREEN COVE SPRINGS, FL 32043-3443; and
electronically to Todd W. Henry, Esquire and to the Assistant U.S. Trustee, 400 West Washington Street,
Suite 1100, Orlando, FL 32801 by United States Mail, this S | day of January, 2021.

ALEXANDER G. SMITH, P.A.
ames ete Fam
Chapter 7 Trus

FL. Bar #140323

2601 University Blvd. West

Jacksonville, FL 32217
(904) 733-2000
